              Case 3:20-cv-05141-RSM Document 39 Filed 01/15/21 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      JOEL WHITE,
 7                                                       No. 3:20-CV-5141-RSM-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      STEPHEN SINCLAIR, et al.,
10                                 Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, and the remaining record, does hereby find and ORDER:

14          (1)    The Court adopts the Report and Recommendation.
15
            (2)    Plaintiff failed to state claims of retaliation, equal protection violations, or due
16                 process violations. Defendants’ Motion for Summary Judgment (“Motion,” Dkt.
                   30) is granted and Plaintiff’s Motion to Amend the Second Amended Complaint
17                 (“Motion to Amend,” Dkt. 34) is denied.

18          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                   Defendants, and to the Hon. David W. Christel.
19

20
            DATED this 15th day of January, 2021.
21

22


                                                  A
23

24
                                                  RICARDO S. MARTINEZ
25                                                CHIEF UNITED STATES DISTRICT JUDGE
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
